                 Case 19-01720                    Doc 4          Filed 12/09/19 Entered 12/09/19 17:55:48                   Desc Main
                                                                    Document    Page 1 of 5

                                                               United States Bankruptcy Court
                                                                     Northern District of Iowa
            Brett Michael Arensdorf
 In re      Pamela Kay Arensdorf                                                                             Case No.
                                                                                  Debtor(s)                  Chapter    7

                                                          PAYMENT ADVICES COVER SHEET
                                                           UNDER 11 U.S.C. § 521(a)(1)(B)(iv)

            I, Brett Michael Arensdorf , declare under penalty of perjury that the foregoing is true and correct (CHECK ONE OF
            THESE BOXES):

            I have not been employed by any employer within the 60 days before the date of the filing of the petition.

            I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have not received
            payment advices or other evidence of payment because

            I have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
            from any employer, and they are attached.




            I, Pamela Kay Arensdorf , declare under penalty of perjury that the foregoing is true and correct (CHECK ONE OF THESE
            BOXES):

            I have not been employed by any employer within the 60 days before the date of the filing of the petition.

            I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have not received
            payment advices or other evidence of payment because

            I have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
            from any employer, and they are attached.

                     Number of advices attached:
                     Period covered by advices:
                     Number of Employers providing advices:


 Date December 9, 2019                                                Signature   /s/ Brett Michael Arensdorf
                                                                                  Brett Michael Arensdorf
                                                                                  Debtor


 Date December 9, 2019                                                Signature   /s/ Pamela Kay Arensdorf
                                                                                  Pamela Kay Arensdorf
                                                                                  Joint Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
Case 19-01720   Doc 4   Filed 12/09/19 Entered 12/09/19 17:55:48   Desc Main
                           Document    Page 2 of 5
Case 19-01720   Doc 4   Filed 12/09/19 Entered 12/09/19 17:55:48   Desc Main
                           Document    Page 3 of 5
Case 19-01720   Doc 4   Filed 12/09/19 Entered 12/09/19 17:55:48   Desc Main
                           Document    Page 4 of 5
Case 19-01720   Doc 4   Filed 12/09/19 Entered 12/09/19 17:55:48   Desc Main
                           Document    Page 5 of 5
